without prejudice to appellant's right to pursue alternative relief by way of
                 a petition for extraordinary writ relief.
                             It is so ORDERED.




                 cc:   Hon. Jessie Elizabeth Walsh, District Judge
                       Law Office of Bradley L. Booke
                       Clark County District Attorney/Civil Division
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e